             Case 20-34114 Document 782 Filed in TXSB on 12/10/20 Page 1 of 34




                              UNITED STATES BANKRUPTCY COURT
                                 SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION

                                                                    )
    In re:                                                          ) Chapter 11
                                                                    )
    VALARIS PLC, et al. 1                                           ) Case No. 20-34114 (MI)
                                                                    )
                             Debtors.                               ) (Jointly Administered)
                                                                    )

                    OBJECTION OF CITIBANK, N.A., AS AGENT,
                 TO DEBTORS’ MOTION FOR ENTRY OF AN ORDER
         (I) APPROVING THE ADEQUACY OF THE DISCLOSURE STATEMENT,
       (II) APPROVING THE SOLICITATION AND NOTICE PROCEDURES WITH
    RESPECT TO CONFIRMATION OF THE DEBTORS’ PROPOSED JOINT PLAN OF
    REORGANIZATION, (III) APPROVING THE FORMS OF BALLOTS AND NOTICES
      IN CONNECTION THEREWITH, (IV) APPROVING THE RIGHTS OFFERING
       PROCEDURES AND RELATED MATERIALS, (V) SCHEDULING CERTAIN
     DATES WITH RESPECT THERETO, AND (VI) GRANTING RELATED RELIEF
                    [Relates to ECF Nos. 346, 347, 348, 558, and 695]

                   Citibank, N.A., in its capacity as administrative agent (the “RCF Agent”) under

that Fourth Amended and Restated Credit Agreement, dated as of May 7, 2013 (the “RCF Credit

Agreement”), by and among Valaris plc (formerly known as Ensco plc) and Pride International

LLC, as Borrowers, the RCF Agent and the financial institutions party thereto from time to time

(collectively, the “RCF Lenders,” and together with the RCF Agent, the “RCF Parties”), by and

through its undersigned counsel, hereby objects to the Debtors’ Motion for Entry of an Order (I)

Approving the Adequacy of the Disclosure Statement, (II) Approving the Solicitation and Notice

Procedures With Respect to Confirmation of the Debtors’ Proposed Joint Plan of Reorganization,

(III) Approving the Forms Of Ballots and Notices in Connection Therewith, (IV) Approving the

Rights Offering Procedures and Related Materials, (V) Scheduling Certain Dates With Respect



1
      A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’
      claims and noticing agent at http://cases.stretto.com/Valaris.
        Case 20-34114 Document 782 Filed in TXSB on 12/10/20 Page 2 of 34




Thereto, and (VI) Granting Related Relief [ECF No. 348] (the “Motion”) seeking, among other

things, approval of the Disclosure Statement Relating to the Debtors’ Joint Chapter 11 Plan Of

Reorganization [ECF No. 346] (as amended by the Notice of Filing of (I) Limited Amendment to

the Disclosure Statement Relating to the Debtors’ Joint Chapter 11 Plan of Reorganization and

(II) Certain Exhibits Thereto [ECF No. 558] the “Disclosure Statement”) for the Debtors’ Joint

Chapter 11 Plan of Reorganization [ECF No. 347]. 2 In support of its objection, the RCF Agent

respectfully sets forth as follows.

                                    PRELIMINARY STATEMENT

                 1.      The Motion—which seeks approval of a Disclosure Statement and

accompanying Solicitation and Voting Procedures (as defined in the Motion) with respect to the

plans of reorganization for the Debtors (collectively, the “Proposed Plans”)—is another step in

the Debtors’ unwavering pursuit of their fatally flawed prepetition deal with the ad hoc group of

holders of the Debtors’ Senior Notes (the “Ad Hoc Group”). The general terms of the Proposed

Plans and the exit financing on which it is premised (the “Ad Hoc Group Exit Financing”) date

back to the Debtors’ prepetition entry into the Restructuring Support Agreement with the Ad Hoc

Group (the “Restructuring Support Agreement”). As the evidence adduced at the hearing (the

“DIP Hearing”) on the motion (the “DIP Motion”) 3 seeking approval of the DIP Facility made

clear, the plan structure in the Restructuring Support Agreement (as now embodied in the Proposed

Plans), and the Ad Hoc Group Exit Financing on which it depends, were designed to achieve a

capital structure that is untethered to the constraints of the Bankruptcy Code.



2
    Capitalized terms used but not defined herein have the same meanings as in the Debtors’ Joint Chapter 11 Plan
    of Reorganization [ECF No. 347].
3
    Motion for Entry of an Order (A) Authorizing the Debtors to Obtain Postpetition Financing, (B) Granting Liens
    and Providing Superpriority Administrative Expense Status, (C) Modifying the Automatic Stay, and (D) Granting
    Related Relief [ECF No. 28].


                                                       2
        Case 20-34114 Document 782 Filed in TXSB on 12/10/20 Page 3 of 34




                2.       Notwithstanding the flaws in their plan structure and the Ad Hoc Group Exit

Financing having been laid bare at the DIP Hearing, the Debtors, in a continued abdication of their

fiduciary duties to all creditors, squandered nearly two months without engaging on alternative

plan structures. In fact, despite the Court having directed that David Kurtz of Lazard Frères & Co.

LLC act as a facilitator of negotiations between the Debtors and the RCF Agent on a settlement of

plan-related issues at the end of September, that request was virtually ignored until late November.

Mr. Kurtz had one round of discussions with members of the steering committee of RCF Parties

(the “RCF Steering Committee”) prior to November, and then went into virtual hibernation until

submitting a first formal settlement proposal to the RCF Steering Committee on November 20,

2020. 4 In recent days, the Debtors finally appear to be engaging in plan discussions in a more

serious manner; however, they do so against the backdrop of a ticking clock of their own creation,

which is winding down to the currently proposed confirmation hearing date. Thus, although it is

difficult to discern with precision the Debtors’ motivation for their ponderous approach to plan

discussions, from the perspective of the RCF Agent, the current discussions appear to be less of a

real set of negotiations than an effort by the Debtors to “check the box” while running out the clock

on the confirmation timetable they set.

                3.       The limited time that the Debtors spent engaging with alternative plan

structures, however, appears to exceed the virtually non-existent efforts that they expended on

fulfilling their specific duty to obtain alternate exit financing. In fact, the RCF Agent is not aware

of any efforts by the Debtors to seek exit financing from other parties since the Petition Date, even

under the same flawed structure that underlies the Ad Hoc Group Exit Financing. Indeed, in the



4
    Contrary to the Debtors’ characterization at the November 30, 2020, hearing that they and Mr. Kurtz had been
    working with the RCF Agent on an “ongoing” settlement process, the process had only just begun. See Nov. 30
    Hrg. Tr. at 5:25.


                                                       3
       Case 20-34114 Document 782 Filed in TXSB on 12/10/20 Page 4 of 34




time since the DIP Hearing, the Debtors have not taken the minimal step of asking the RCF Parties

whether they would be willing to provide exit financing under the same structure as the Ad Hoc

Group Exit Financing.

                4.      Rather than continuing to wait in vain for the Debtors to fulfill their duties,

the RCF Agent delivered to the Debtors a proposal for exit financing provided by a group of RCF

Parties using the current plan structure, a copy of which is annexed hereto as Exhibit “A” (the

“Exit Financing Counterproposal”). The RCF Agent continues to maintain that there are capital

structures that are far superior to the capital structure contained in the Proposed Plans with their

reliance on the Ad Hoc Group Exit Financing, and that the valuation on which the recoveries in

the Proposed Plans are based is massively overstated. 5 Nevertheless, having tried unsuccessfully

to get the Debtors to consider more appropriate capital structures and better exit financing, certain

RCF Parties delivered the Exit Financing Counterproposal, which is on substantially identical

terms as the Ad Hoc Group Exit Financing, but with 5% less “stapled equity.” With an identical

structure to the Ad Hoc Group Exit Financing, but with a lower amount of “stapled equity,” the

Exit Financing Counterproposal indisputably is a better deal for the Debtors and their estates than

the Ad Hoc Group Exit Financing.

                5.      On the merits, the Motion should be denied because the Proposed Plans are

patently unconfirmable and proceeding to solicit votes on them would be futile. Even if the Court

were to determine that the Proposed Plans were not patently unconfirmable, the Motion should be

denied because the Disclosure Statement does not to meet the requirements of section 1125 of the




5
    For the avoidance of doubt, the making of the Exit Financing Counterproposal should not be viewed as an
    endorsement of the structure and recoveries in the Proposed Plans.


                                                    4
       Case 20-34114 Document 782 Filed in TXSB on 12/10/20 Page 5 of 34




Bankruptcy Code, as it not only fails to contain adequate information, but also is replete with

misleading information.

              6.      There are two key deficiencies with the Proposed Plans that not only

permeate the disclosure in the Disclosure Statement, but also render the Proposed Plans patently

unconfirmable. First, the Proposed Plans proclaim that they are separate plans of reorganization

for each Debtor, yet, beyond that window dressing, it is readily apparent that the Proposed Plans

actually improperly ignore the separateness of the Debtors. Second, the Proposed Plans are

premised upon an Ad Hoc Group Exit Financing that is outrageously priced and, so far as the RCF

Agent is aware, was never adequately shopped by the Debtors.

              7.      The Proposed Plans explicitly self-identify as being separate and distinct

plans of reorganization for each Debtor and clearly indicate that the Debtors are not seeking the

substantive consolidation of their estates. Yet, despite the unambiguous language to the contrary

in both the Disclosure Statement and the Proposed Plans, the reality is that the Proposed Plans

function as a single plan in a manner that completely ignores the guarantee claims that the RCF

Parties have against the various Debtors that guaranteed the RCF Credit Agreement (collectively,

the “RCF Guarantor Debtors”). That the Proposed Plans really are a single unified plan is most

evident from the fact that the Proposed Plans seek to provide a single source of recovery—in the

form of common equity of Valaris plc (the “Post-Emergence Parent Equity”)—for all of the

claims of the RCF Parties (collectively, the “Credit Facility Claims”). Such a single source of

recovery completely ignores the Credit Facility Claims against the RCF Guarantor Debtors arising

from the guarantees of the obligations under the RCF Credit Agreement from the RCF Guarantor

Debtors (the “RCF Guarantees”).




                                               5
        Case 20-34114 Document 782 Filed in TXSB on 12/10/20 Page 6 of 34




                 8.       A proposed recovery to the RCF Parties solely in the form of Post-

Emergence Parent Equity not only ignores the separateness of the Debtors (including the RCF

Guarantor Debtors), but also would result in the RCF Parties losing the structural seniority that

they currently have as a result of the RCF Guarantees without just compensation. Such a step-

down of the priority of the Credit Facility Claims into Post-Emergence Parent Equity, which is a

security that would be shared with structurally junior holders of Senior Notes (the “Noteholders”),

directly contravenes long-standing Supreme Court precedent.

                 9.       The significance of the step-down in the recovery of the RCF Parties is

exacerbated by the changes that the Debtors made to their proposed Management Incentive Plan,

which accounts for 5 to 10% of the Post-Emergence Parent Equity. Under the Proposed Plans, the

Post-Emergence Parent Equity to be distributed to the RCF Parties would be subject to dilution by

the Management Incentive Plan’s shares. Indeed, this dilution moves beyond the terms of the

Restructuring Support Agreement, which provides that the shares under the Management Incentive

Plan would dilute only the shares distributed to Noteholders and not those distributed to RCF

Parties. 6 The effect of this change is that even if the RCF Parties ultimately were found to receive

a full recovery at confirmation (in a means permissible by the Bankruptcy Code given the separate

nature of the Proposed Plans), such a “full” recovery would be illusory as it would immediately

become subject to a 10% dilution from the Management Incentive Plan. Notwithstanding the

significance of that change on the RCF Parties’ recoveries, the Disclosure Statement fails to




6
    Under the Restructuring Term Sheet attached to the Restructuring Support Agreement, only the “Senior Note
    Equity Pool” was subject to dilution on account of the Management Incentive Plan while the recovery afforded
    on account of Credit Facility Claims was not. See First Day Decl. at 93 of 302. However, under the Proposed
    Plans, the Credit Facility Distributable Pool earmarked for RCF Parties is now expressly subject to dilution on
    account of the Management Incentive Plan. See Proposed Plans at 9 of 59.


                                                        6
       Case 20-34114 Document 782 Filed in TXSB on 12/10/20 Page 7 of 34




provide any disclosure on the reasons for the change in treatment of the RCF Parties’ claims as

compared to the treatment contained in the Restructuring Support Agreement.

               10.     The single nature of the Proposed Plans also is reinforced by the dearth of

debtor-by-debtor or “per plan” disclosure in the Disclosure Statement. Although debtor-by-debtor

(i.e. per plan) detail may not be relevant in contexts where financial creditors have senior and

junior claims at the same groups of debtors, this is not such a situation. Here, where financial

creditors have different claims against different Debtors—most notably the Credit Facility Claims

against the RCF Guarantor Debtors—it is critical that the creditors of each Debtor be provided

with ample disclosure as to the claims against, and recoveries from, such Debtor in order to enable

them to make an informed decision regarding each separate Proposed Plan.

               11.     The complete lack of plan-by-plan disclosure is not limited just to the failure

to include a description of the claims against, and anticipated recoveries from, each Debtor. The

Disclosure Statement also neglects to describe how, if a class of creditors of a specific Debtor were

to reject that Debtor’s Proposed Plan, non-consensual confirmation would be pursued by that

specific Debtor. This glaring omission is especially notable for each RCF Guarantor Debtor. It

should be fully expected that a “no” vote from Class 3 (Credit Facility Claims) at all of the RCF

Guarantor Debtors will be received, yet the Disclosure Statement offers no explanation for how

cram down will be accomplished by each such Debtor. Under the Proposed Plans, each of the

RCF Guarantor Debtor’s respective equity holders will retain their equity interests in the various

RCF Guarantor Debtors; however, the RCF Parties will receive no consideration from the RCF

Debtor Guarantors, as the recovery to be provided to the RCF Parties under the Proposed Plans is

entirely in Post-Emergence Parent Equity.




                                                  7
       Case 20-34114 Document 782 Filed in TXSB on 12/10/20 Page 8 of 34




               12.     The second major point that renders the Proposed Plans patently

unconfirmable is that the Proposed Plans collectively are premised upon an Ad Hoc Group Exit

Financing that is outrageously priced and which, so far as the RCF Agent is aware, was never

adequately shopped after the Debtors entered into the Restructuring Support Agreement. There is

no justification under the law for such a financing, and any further expenditure of time and effort

on the Ad Hoc Group Exit Financing would be an exercise in futility.

               13.     The fact is, there is no valid business justification for the Ad Hoc Group

Exit Financing embodied in the Rights Offering. As set forth in greater detail herein, if the Rights

Offering were to be consummated, the Backstop Parties would receive an incredible $1.38 billion

(at the Debtors’ purported plan value) worth of consideration in exchange for the $500 million in

new money that is to be raised by the Rights Offering. That the Ad Hoc Group Exit Financing is

nothing more than a blatant transfer of value to a select group of creditors at the expense of all of

the Debtors’ other creditors is even more evident today than when the Debtors first agreed to the

Ad Hoc Group Exit Financing when they entered into the Restructuring Support Agreement in

August.

               14.     As the evidence adduced at the DIP Hearing made clear, under the business

plan under which the Debtors were operating when they entered into Restructuring Support

Agreement, the $500 million Ad Hoc Group Exit Financing provided an excessive amount of

borrowed money. Since that time, however, the Debtors have adjusted their business plan to

include an expected tax refund of more than $100 million, plus other positive adjustments, that

greatly increase their projected cash over the term of the Ad Hoc Group Exit Financing, making

$500 million in term financing all the more excessive.




                                                 8
       Case 20-34114 Document 782 Filed in TXSB on 12/10/20 Page 9 of 34




                15.      Even assuming that the Debtors could justify the excessive amount of the

Ad Hoc Group Exit Financing, the Disclosure Statement fails to describe whether, or how, the

Debtors sought (or failed to seek) alternatives to the Rights Offering. Most notably, despite

looking to cramdown the RCF Parties, the Disclosure Statement fails to disclose that the Debtors

never asked the RCF Parties to provide the same basic exit financing on less expensive terms. In

fact, the Exit Financing Counterproposal makes clear how inadequate the Debtors’ efforts to shop

for exit financing really were. The lack of information on any efforts to find alternative exit

financing not only is a fatal flaw of the Disclosure Statement, but also is fatal to the Debtors’ ability

to meet their burden to establish that they used sound business judgment in obtaining the Ad Hoc

Group Exit Financing. Accordingly, the Debtors cannot establish that the Ad Hoc Group Exit

Financing and associated Rights Offering Procedures are sound exercises of business judgment

under section 363 of the Bankruptcy Code.

                16.      In addition to the lack of recognition of the separateness of the various

Debtors and the absurdly one-sided Ad Hoc Group Exit Financing, the Disclosure Statement also

falls well short of providing adequate information on a variety of issues that are of critical

importance for creditors. One of the most notable deficiencies of the Disclosure Statement is that

it contains false and misleading information about the size of the Credit Facility Claims.

Throughout the Disclosure Statement, the size of the Credit Facility Claims is identified as being

a fixed amount of $581 million. 7 Such amount, however, ignores the $41.2 million of outstanding

letters of credit issued under the RCF Credit Agreement, meaning that the Credit Facility Claims

may be as high as $622 million.




7
    In the Revised Summary of Expected Recoveries in Section III.D. of the Disclosure Statement, the “Projected
    Amount of Claims” is identified as $582.1 million.


                                                      9
      Case 20-34114 Document 782 Filed in TXSB on 12/10/20 Page 10 of 34




               17.     Another glaring deficiency of the Disclosure Statement is the lack of

meaningful information on valuation. Although the Debtors did file Exhibit F to the Disclosure

Statement, which contains a valuation analysis (the “Valuation Analysis”), the Disclosure

Statement remains woefully inadequate in the disclosure of relevant information regarding

valuation. For example, the Disclosure Statement provides no discussion of the relevant indices

of valuation such as the trading prices of the Debtors’ prepetition indebtedness. In addition, the

Disclosure Statement fails to describe (i) how the recovery of the RCF Parties—which is based

upon the fixed 32.5% of Post-Emergence Parent Equity in the Credit Facility Distributable Pool—

would be less than 100% of the amount of the Credit Facility Claims in the event that the Debtors

collectively were valued at less than $1.79 billion, prior to giving effect to the dilution by the

Management Incentive Plan, and (ii) the impact on recoveries of the RCF Parties from the newly-

introduced dilution of the Management Incentive Plan on Credit Facility Claim recoveries.

Finally, the Disclosure Statement omits any reference to the fact that the Debtors readily anticipate

that the RCF Parties will be contesting valuation and that they believe it is significantly below

even the plan value implied by the Restructuring Support Agreement.

               18.     For these reasons, and for the additional reasons described in more detail

below, the RCF Agent respectfully submits that the Motion should be denied.

                                  FACTUAL BACKGROUND

       A.      The Debtors’ Prepetition Capital Structure

               19.     The RCF Parties are party to the prepetition RCF Credit Agreement, under

which Valaris plc is the borrower. As of the Petition Date, the unpaid principal due under the RCF

Agreement was approximately $581 million. In addition, there were approximately $41.2 million

of outstanding letters of credit issued under the RCF Credit Agreement. Accordingly, as of the




                                                 10
       Case 20-34114 Document 782 Filed in TXSB on 12/10/20 Page 11 of 34




Petition Date, there were outstanding obligations under the RCF Credit Agreement of not less than

$622 million.

                20.      Pursuant to the RCF Guarantees, the obligations of Valaris plc are

guaranteed by: Pride International LLC; Ensco Jersey Finance Limited; Ensco Management Corp.;

Pride Global II Ltd.; ENSCO Global GmbH; Ensco Intercontinental GmbH; ENSCO Worldwide

GmbH; Alpha Achiever Company; Ensco Offshore International Company; ENSCO Overseas

Limited; Ensco Ocean 2 Company; Rowan Offshore Luxembourg S.a.r.l.; and Rowan Rigs S.a.r.l.

Of the 13 RCF Guarantor Debtors, 10 are rig-owning entities. As a result of the RCF Guarantees,

the Credit Facility Claims indisputably are “structurally senior” to the Debtors’ pre-petition

unsecured Senior Notes, which do not have the benefit of similar guarantees.

        B.      Lack of Plan Negotiations

                21.      On September 24 and 25, 2020, the Court held the DIP Hearing. During

the course of the DIP Hearing, in addition to raising issues regarding the DIP Facility, the RCF

Agent demonstrated that there were serious issues regarding the Debtors’ entry into the

Restructuring Support Agreement and the plan structure contemplated thereunder (which now is

the basis for the Proposed Plans). At the conclusion of the DIP Hearing, the Court, while

overruling the RCF Agent’s objection to the DIP Facility, recognized the importance of the

Restructuring Support Agreement-related issues raised by the RCF Agent, and ordered the

Debtors’ investment banker, David Kurtz of Lazard Frères & Co. LLC, to facilitate negotiations

between the Debtors and the RCF Agent. 8

                22.      Unfortunately, contrary to the Court’s order, following the DIP Hearing,

rather than actively assuming the role of plan facilitator, the Debtors and Mr. Kurtz engaged in


8
    Sept. 25 Hrg. Tr. at 121:12–25 and 122:1–9 [ECF No. 287].



                                                     11
        Case 20-34114 Document 782 Filed in TXSB on 12/10/20 Page 12 of 34




what can best be described as a hibernation strategy. Indeed, although the Debtors characterized

settlement discussions as “ongoing” at the November 30, 2020, hearing on their KEIP Motion,9 at

that time the process had only just begun. 10 After an initial set of conversations, the RCF Parties

had no meaningful engagement with Mr. Kurtz during the entire month of October. During the

nearly six-week delay following the conclusion of the DIP Hearing, rather than focusing on

attempting to reach a consensual resolution of the RCF Agent’s issues, the Debtors focused all of

their plan-related energies on the Proposed Plans. After the six-week delay, on November 6, 2020,

finally Mr. Kurtz began to engage in conversations on a plan settlement structure. Those

discussions were preliminary in nature, and it was only after another two-week delay, on

November 20, 2020, that Mr. Kurtz finally delivered a first settlement proposal to the RCF Parties.

         C.       The Ad Hoc Group Exit Financing and the Exit Financing Counterproposal

                  23.     The Ad Hoc Group Exit Financing comprises $500 million of cash that is

to be raised through the issuance of $550 million of New Secured Notes through the Rights

Offering. The New Secured Notes are designed to be first lien notes issued by Valaris plc and

guaranteed by other Debtors, including the RCF Guarantor Debtors. 11 The Rights Offering

initially was backstopped by members of the Ad Hoc Group (the “Initial Backstop Parties”) in

accordance with the terms of the Restructuring Support Agreement. Under the Restructuring

Support Agreement, to obtain the backstop commitment of the Initial Backstop Parties, the Debtors

used their critically short prepetition liquidity to pre-fund a $20 million commitment fee into




9
     Debtors’ Motion for Entry of an Order (A) Authorizing and Approving the Debtors’ (A) Key Employee Incentive
     Plan and (B) Key Employee Retention Plan and (II) Granting Related Relief [ECF No. 537] (the “KEIP
     Motion”).
10
     See Nov. 30 Hrg. Tr. at 5:25.
11
     New Secured Notes Term Sheet; Motion at 323–25 of 597.



                                                      12
        Case 20-34114 Document 782 Filed in TXSB on 12/10/20 Page 13 of 34




escrow (the “Prepetition Cash Fee”). 12 In the event that the Debtors close the funding of the New

Secured Notes, the Prepetition Cash Fee will be “loaned” back to the Debtors and included in the

principal amount of the New Secured Notes. 13

                  24.     The New Secured Notes are designed to have a seven-year maturity and

bear interest at 8.25% in cash, 10.25% (with 5.125% in cash and 5.125% PIK), or 12% PIK, at the

Debtors’ election. 14 Although $500 million in new money is proposed to be raised in the Rights

Offering, an additional $50 million (the “Notes Premium”) will be issued such that the principal

amount of the New Secured Notes at closing will be $550 million (after giving effect to the re-

advancing of $20 million of cash that was funded into escrow without Court authorization prior to

the Petition Date). 15 Noteholders that purchase the New Secured Notes also will receive “stapled

equity” equal to 30% of the Post-Emergence Parent Equity. 16 Backstop Parties who signed onto

the Restructuring Support Agreement before September 14, 2020 (together with the Initial

Backstop Parties) will receive an additional 2.7% of the reorganized equity. 17

                  25.     On December 10, 2020, the RCF Agent delivered the Exit Financing

Counterproposal to the Debtors. Although there are far superior capital structures than what is

contemplated by the Proposed Plans and the Ad Hoc Group Exit Financing, given the Debtors’

obstinate pursuit of the transactions contemplated by the Restructuring Support Agreement, the

Exit Financing Counterproposal uses the capital structure contained in the Proposed Plans as model


12
     Backstop Commitment Agreement § 3.1; Motion at 357 of 597.
13
     Disclosure Statement at 23.
14
     Senior Secured Notes Term Sheet; Motion at 323 of 597.
15
     Disclosure Statement at 24.
16
     Id. at 23.
17
     Id. at 24; Press Release, Valaris, Valaris plc Announces Additional Support for Restructuring and Extension of
     Joinder Period (Sept. 11, 2020), https://www.valaris.com/news/news-details/2020/Valaris-plc-Announces-
     Additional-Support-for-Restructuring-and-Extension-of-Joinder-Period/default.aspx


                                                        13
      Case 20-34114 Document 782 Filed in TXSB on 12/10/20 Page 14 of 34




and improves upon it, by making it significantly less expensive and allowing additional

consideration to flow to other stakeholders. The Exit Financing Counterproposal, like the Ad Hoc

Group Exit Financing, will raise $500 million of cash for the Debtors in return for first lien secured

notes, with a seven-year maturity, bearing interest at 8.25% in cash, 10.25% (with 5.125% in cash

and 5.125% PIK), or 12% PIK, at the Debtors’ election. However, as a backstop fee, backstop

parties to the Exit Financing Counterproposal will receive a 6.0% fee payable in kind (i.e., $20

million less than the $50 million Notes Premium contemplated by the Ad Hoc Group Exit

Financing) after they re-advance $20 million in a cash commitment fee that would be paid into

escrow (similar to the fee payment structure in the Restructuring Support Agreement), in addition

to the same 2.7% of the reorganized equity. The “stapled equity” consideration in the Exit

Financing Counterproposal is 25%—500 basis points less than the 30% contemplated by the

Proposed Plans and the Ad Hoc Group Exit Financing—a savings the Debtors should value at over

$125 million based on the current midpoint enterprise value in the Debtors’ Valuation Analysis.

The additional 5% of stapled equity freed up by the Exit Financing Counterproposal would then

be available as additional recoveries for other stakeholders.

                                           ARGUMENT

               26.     Under § 1125(b) of the Bankruptcy Code, a disclosure statement must

contain “adequate information” before the Debtors may solicit acceptance of a plan of

reorganization or liquidation. 11 U.S.C. § 1125(b). “Adequate information” is defined as being

information of a kind, and in sufficient detail to the extent reasonably practicable in light of the

nature and history of the debtor, to enable a hypothetically reasonable investor typical of the

holders of claims or interests of the relevant class to make an informed judgment about a proposed

chapter 11 plan of reorganization. See 11 U.S.C. § 1125(a)(1).




                                                 14
      Case 20-34114 Document 782 Filed in TXSB on 12/10/20 Page 15 of 34




               27.     The bankruptcy court has wide discretion in determining whether a

disclosure statement has adequate information for approval and such determination should be

made on a case-by-case basis. In re Tex. Extrusion Corp., 844 F.2d 1142, 1157 (5th Cir. 1988),

cert. denied, 488 U.S. 926 (1988); see also Menard–Sanford v. Mabey (In re A.H. Robins Co.),

880 F.2d 694, 696 (4th Cir. 1989) (holding that “[t]he determination of whether the disclosure

statement has adequate information is made on a case by case basis and is largely within the

discretion of the bankruptcy court”). Factors courts consider in determining whether a disclosure

statement contains adequate information under section 1125(b) of the Bankruptcy Code include:

(i) the type and amount of financial information, data, valuations or projections relevant to the

creditors’ decision to accept or reject the Chapter 11 plan and (ii) information relevant to the risks

posed to creditors under the plan. See, e.g., In re Divine Ripe, L.L.C., 554 B.R. 395, 401 (Bankr.

S.D. Tex. 2016) (adopting as a non-exhaustive list the factors set forth in In re Metrocraft

Publishing Services, Inc., 39 B.R. 567, 568 (Bankr. N.D. Ga. 1984)). A disclosure statement does

not contain adequate information if it deprives objecting creditors of information that they may

use to persuade others to vote against the proposed plan. In re Perez, 30 F.3d 1209, 1217 (9th Cir.

1994).

               28.     Section 1125 also serves to prevent creditors from receiving misleading or

false information. See In re Applegate Prop., Ltd., 133 B.R. 827, 829 (Bankr. W.D. Tex. 1991)

(holding that “disclosure statements which are misleading, or which contain unexplained

inconsistencies, should not be approved”); In re Adelphia Commc’ns Corp., 352 B.R. 592, 600

(Bankr. S.D.N.Y. 2006), clarified on denial of reconsideration, No. 02-41729, 2006 WL 2927222

(Bankr. S.D.N.Y. Oct. 10, 2006) (determining that “an adequate disclosure determination requires

a bankruptcy court to find not just that there is enough information there, but also that what is said




                                                 15
      Case 20-34114 Document 782 Filed in TXSB on 12/10/20 Page 16 of 34




is not misleading”); In re M.E.S., Inc., 148 B.R. 1, 2 (D.P.R. 1992) (concluding that “[w]e find

that the bankruptcy judge properly exercised her discretion not to approve the unopposed

disclosure statement, as she had more than enough reason to believe that the statement contained

serious inaccuracies”). As discussed in greater detail below, the Disclosure Statement clearly

contains inadequate information for purposes of section 1125(b).

               29.     A disclosure statement that describes a patently unconfirmable plan—as the

Disclosure Statement here does relative to the Proposed Plans—should not be approved. Pursuing

solicitation on a patently unconfirmable plan is “an exercise in futility [that] only serves to further

delay a debtor’s attempts to reorganize.” In re Atlanta West VI, 91 B.R. 620, 622 (Bankr. N.D.

Ga. 1988). Accordingly, if a debtor seeks approval of a disclosure statement for “a plan that is so

‘fatally flawed’ that confirmation is ‘impossible,’ the court should exercise its discretion to refuse

to consider the adequacy of disclosures.” Eastern Maine Elec. Co‑op., 125 B.R. 329, 333 (Bankr.

D. Me. 1991); see also In re Am. Capital Equip., LLC, 688 F.3d 145, 148 (3d Cir. 2012) (holding

that a bankruptcy court can determine at the disclosure statement stage that a chapter 11 plan is

unconfirmable); In re Quigley Co., 377 B.R. 110, 115 (Bankr. S.D.N.Y. 2007) (“If the plan is

patently unconfirmable on its face, the application to approve the disclosure statement must be

denied, as solicitation of the vote would be futile.”); In re Beyond.com Corp., 289 B.R. 138, 140

(Bankr. N.D. Cal. 2003) (denying disclosure statement describing plan that, among other

infirmities, ran afoul of sections 1129(a)(4) and 1129(a)(11) of the Bankruptcy Code); In re 266

Washington Assocs., 141 B.R. 275, 288 (Bankr. E.D.N.Y. 1992) (“A disclosure statement will not

be approved where, as here, it describes a plan which is fatally flawed and thus incapable of

confirmation”); In re Filex, Inc., 116 B.R. 37, 41 (Bankr. S.D.N.Y. 1990) (declining to approve a

disclosure statement for an unconfirmable plan). Thus, it has been observed that “a disclosure




                                                  16
       Case 20-34114 Document 782 Filed in TXSB on 12/10/20 Page 17 of 34




statement should not be approved if the proposed plan, as a matter of law, cannot be confirmed.”

In re Allied Gaming Mgmt., Inc., 209 B.R. 201, 202 (Bankr. W.D. La. 1997).

                30.    Here, the Disclosure Statement both describes a patently unconfirmable

joint plan and fails to provide adequate information for the Proposed Plans. The Motion, therefore,

must be denied in its entirety.

I.         THE PROPOSED PLANS IMPROPERLY IGNORE THE SEPARATENESS OF
           THE VARIOUS DEBTORS

                31.    The Debtors are not seeking substantive consolidation of their estates.

Indeed, the very first paragraph of the Disclosure Statement clearly states that: “The Plan

constitutes a separate chapter 11 plan for each of the Debtors.” Disclosure Statement at 12. The

Proposed Plans likewise are clear and unequivocal about the separateness of the various plans, by

stating:

           •    “[T]he Plan constitutes a separate Plan for each Debtor for the resolution of
                outstanding Claims and Interests pursuant to the Bankruptcy Code. … The
                Plan does not contemplate substantive consolidation of any of the Debtors.”
                Proposed Plans at 1 (emphasis added).

           •    “This Plan constitutes a separate Plan proposed by each Debtor.” Proposed
                Plans at 19 (emphasis added).

The separateness of the Proposed Plans is required by applicable law, which is clear that “[i]n the

absence of substantive consolidation, entity separateness is fundamental.” In re Tribune Co., 464

B.R. 126 at 182 (Bankr. D. Del. 2011).

           A.   The Proposed Plans Impermissibly Seek a De Facto Substantive
                Consolidation of the Debtors’ Estates

                32.    Contrary to their purported adherence to separateness, in actuality, the

Proposed Plans seek to dissolve the separateness of the various Debtors’ estates by treating all

creditors of the various Debtors as if they are receiving a distribution from a pooled singular set of

assets from all Debtors. Indeed, the Motion itself unabashedly states that “[t]he Plan provides for


                                                 17
        Case 20-34114 Document 782 Filed in TXSB on 12/10/20 Page 18 of 34




the following distributions to be made to the Debtors’ stakeholders” and then lists the recoveries

without differentiating between claimants at various Debtors. Motion ¶ 9 (emphasis added).

                  33.      The RCF Parties have claims against Valaris plc and each of the RCF

Guarantor Debtors, not the Debtors as a whole. And both the law and the Debtors’ characterization

of their Proposed Plans acknowledge that those claims must be addressed separately. Even a

cursory review of the Proposed Plans, however, makes clear that they are not. The Proposed

Plans—without the consent of the RCF Parties—would provide a recovery to the RCF Parties in

the form of Post-Emergence Parent Equity, ignoring the reality that the RCF Parties have claims

at each of the RCF Guarantor Debtors.                   The Proposed Plans, therefore, effectively (but

impermissibly) seek a de facto substantive consolidation of the various Debtors’ estates without

satisfying or even invoking the legal requirements for substantive consolidation, which of course

cannot be satisfied here. 18

                  34.      Quite simply, the Debtors cannot have their cake and eat it too. They cannot

claim to propound separate plans while effectuating a substantive consolidation. See In re N.S.

Garrott & Sons, 48 B.R. 13, 17–18 (Bankr. E.D. Ark. 1984) (denying confirmation on the basis

that “[t]he plan is proposed as if these were not two separate debtors,” and, without substantive

consolidation having been approved prior to the confirmation hearing, confirmation of the joint

plan would “circumvent[] basic due process”). As the Proposed Plans are separate plans for each

of their estates, they must provide creditors with the appropriate disclosure on a per-Debtor basis.

                  35.      The RCF Parties are entitled to vote at such Debtors, and if (as expected)

their class votes to reject the Proposed Plans at each of the RCF Guarantor Debtors, they are



18
     Even if the Debtors were to seek substantive consolidation here—which they clearly indicate they are not—they
     would not be able to meet the legal standard. As the Fifth Circuit has recognized, “substantive consolidation is
     an extreme and unusual remedy.” In re Gandy, 299 F.3d 489, 499 (5th Cir. 2002).


                                                         18
      Case 20-34114 Document 782 Filed in TXSB on 12/10/20 Page 19 of 34




entitled to the protections of a dissenting class under section 1129(b) of the Bankruptcy Code from

each RCF Guarantor Debtor. Under section 1129(b)(1) of the Bankruptcy Code, in the event that

an impaired class of creditors does not vote in favor of a plan, but all other requirements of section

1129(a) are satisfied, then the Court may only confirm the plan if it “does not discriminate unfairly,

and is fair and equitable, with respect to” such class. 11 U.S.C. § 1129(b)(1). Section 1129(b)(2)

provides that a plan is “fair and equitable” with respect to a dissenting impaired class of unsecured

creditors if no equity holder receives or retains any distribution under the plan “on account of” its

junior claim or interest. 11 U.S.C. § 1129(b)(2)(B).

               36.     The Credit Facility Claims at each of the RCF Guarantor Debtors are senior

to the intercompany equity interests in the RCF Guarantors that are held by various Debtors (the

“Intercompany Interests”). Accordingly, under the absolute priority rule embodied in section

1129(b), the RCF Guarantor Debtors cannot cramdown the Credit Facility Claims at any RCF

Guarantor Debtor while leaving unimpaired the Intercompany Interests at such RCF Guarantor

Debtor. It is completely improper, therefore, that the Proposed Plans seek to cramdown the RCF

Parties (by providing Post-Emergence Parent Equity from Valaris plc only), while preserving the

Debtors’ Intercompany Interests in each of the RCF Guarantor Debtors.

               37.     Apart from providing thoroughly inadequate (if not thoroughly deceptive)

disclosure relating to the de facto substantive consolidation that the Proposed Plans improperly

seek to impose, the Disclosure Statement also fails to provide adequate information on a Debtor-

by-Debtor basis. For example:

       •       There is no discussion whatsoever regarding the separate pools of claims asserted
               against separate Debtors, which makes it impossible to determine whether the
               Credit Facility Claims are being discriminated against unfairly, including in




                                                 19
        Case 20-34114 Document 782 Filed in TXSB on 12/10/20 Page 20 of 34




                  respect to the full payment of trade claims at each of the RCF Guarantor
                  Debtors. 19

         •        There is no separate liquidation analysis for any RCF Guarantor Debtor, as a
                  reasonable creditor with subsidiary guarantees would expect to receive in order to
                  evaluate its proposed recovery.20 Instead, the Liquidation Analysis attached as
                  Exhibit D to the Disclosure Statement completely glosses over the structural
                  seniority of the Credit Facility Claims as to rig-owning subsidiaries of the Debtors
                  by providing that: “The Liquidation Analysis assumes that the Debtors would be
                  liquidated in a jointly administered, but not substantively consolidated,
                  proceeding”—but the “amounts received and distributed” to the disparate creditor
                  groups “are reflected on a gross basis.” Liquidation Analysis, ECF No. 558 at 12
                  of 34.

         •        There also is no discussion of whether certain rigs are contracted at profitable
                  rates and whether those potentially valuable rigs are assets of RCF Guarantor
                  Debtors.

                  38.      This lack of information is especially problematic for the RCF Parties who

have claims at the RCF Guarantor Debtors, including the 10 RCF Guarantor Debtors that own

valuable rigs.        Without critical Debtor-by-Debtor and Proposed Plan-by-Proposed Plan

information, the Disclosure Statement lacks adequate information for the RCF Parties to consider

the Proposed Plans. The Motion, therefore, should be denied.

         B.       The Proposed Plans Fail to Recognize the Structural Seniority of the Credit
                  Facility Claims

                  39.      The proposed step-down of the structurally senior position of the RCF

Parties into Post-Emergence Parent Equity—consideration that is the same as would be received

by the structurally junior Noteholders under the Proposed Plans—is completely improper and



19
     For an example to the contrary, Noble Corporation plc (“Noble”), another major offshore drilling contractor in
     chapter 11 in this district with a similar capital structure (i.e., unsecured but structurally senior bank debt in
     addition to unsecured notes), filed a disclosure statement that contained such a discussion and adopted an
     appropriate classification scheme. Disclosure Statement with Respect to the Amended Joint Plan of
     Reorganization of Noble Corporation plc and its Debtor Affiliates at 3–6, In re Noble Corp., No. 20-33826
     (Bankr. S.D. Tex. Oct. 8, 2020) (“Noble Disclosure Statement”) [ECF No. 520].
20
     Noble’s liquidation analysis in its disclosure statement contained such separate, debtor-by-debtor, analyses.
     Noble Disclosure Statement, Ex. B at 7–13 [ECF No. 520-2].


                                                          20
       Case 20-34114 Document 782 Filed in TXSB on 12/10/20 Page 21 of 34




renders the Proposed Plans patently unconfirmable. Long-standing Supreme Court precedent

makes clear that rights of senior creditors (such as the RCF Parties) must be recognized not only

in the form of their recovery, but also in the amount of their recovery. See Grp. of Institutional

Inv’rs v. Chicago, Milwaukee, St. Paul & Pacific R.R. Co., 318 U.S. 523, 563, 63 S. Ct. 727, 748

(1943) (holding, with respect to two sets of prepetition bondholders, that “it is necessary to fit each

into the hierarchy of the new capital structure in such a way that each will retain in relation to the

other the same position it formerly had in respect of assets and of earnings at various levels”);

Consol. Rock Prod. Co. v. Du Bois, 312 U.S. 510, 528–29, 61 S. Ct. 675, 686 (1941) (concluding

that “it is plain that while creditors may be given inferior grades of securities, their ‘superior rights’

must be recognized”). By seeking to provide a recovery of Post-Emergence Parent Equity to

satisfy the senior Credit Facility Claims, the Proposed Plans are attempting an improper end-run

around these long-standing precedents.

                40.     Even if (despite the infirmities of pursuing a de facto substantive

consolidation) the Debtors could be viewed as a singular entity, and even if (despite the infirmities

of stepping down senior creditors) the RCF Parties could be given the same inferior securities

(such as the Post-Emergence Parent Equity) as the holders of the structurally junior Senior Notes

are receiving, the RCF Parties must be compensated (or stepped-up) in their recovery to

compensate for the surrendered senior rights in order for the Proposed Plans to be “fair and

equitable.” Cosol. Rock Prod. Co. v. Du Bois, 312 U.S. at 529 (holding that senior creditors “must

receive … compensation for the senior rights which they are to surrender”); see also Citibank,

N.A. v. Baer, 651 F.2d 1341, 1348 (10th Cir. 1980) (holding that senior prepetition creditors’

recovery of stock with a liquidation preference and conversion feature was proper over objection

of junior creditors because, “even if the senior debt holders received property with an ‘equitable




                                                   21
        Case 20-34114 Document 782 Filed in TXSB on 12/10/20 Page 22 of 34




value’ in excess of the amount of their claims, that excess can be justified as compensation for the

seniority rights they have surrendered”); In re Inland Gas Corp., 211 F.2d 381, 385 (6th Cir. 1954),

cert. denied, 348 U.S. 840, 75 S. Ct. 45, (1954) (senior creditors receive inferior securities worth

110% of their allowed claims); Standard Gas & Elec. Co. v. Deep Rock Oil Corp., 117 F.2d 615,

617 (10th Cir. 1941), cert. denied, 313 U.S. 564, 61 S. Ct. 842 (1941) (senior creditors receive

inferior securities worth 104% of their allowed claims); In re Imperial ‘400’ Nat’l, Inc., 374 F.

Supp. 949, 976–77 (D.N.J. 1974) (senior creditors receive inferior securities worth 110% of their

allowed claims). 21

                   41.      The Proposed Plans’ step-down of Credit Facility Claims is magnified by

the fact that all Post-Emergence Parent Equity, including the Post-Emergence Parent Equity in the

Credit Facility Distributable Pool, is subject to further dilution on a pari passu basis to the Post-

Emergence Parent Equity to be received by participants in the Management Incentive Plan. Under

the Restructuring Support Agreement, however, the recovery for Credit Facility Claims was not




21
     Although the cases implementing step-ups predate the Bankruptcy Code, their holdings retain vitality. The
     Supreme Court has held that the Bankruptcy Code did not invalidate pre-Bankruptcy Code judicially created
     practice unless there was “at least some discussion” in the legislative history of congressional intent to make such
     a change. Midlantic Nat’l Bank v. New Jersey Dep’t of Environmental Protection, 474 U.S. 494, 501, 106 S. Ct.
     755, 759 (1986). In Midlantic Nat’l, the Court held that:
                   The normal rule of statutory construction is that if Congress intends for legislation
                   to change the interpretation of a judicially created concept, it makes that intent
                   specific. … The Court has followed this rule with particular care in construing
                   the scope of bankruptcy codifications.
     Id. Indeed, the congressional record of section 1129(b) shows that “[t]he partial codification of the absolute
     priority rule [was] not intended to deprive [the] senior creditor of compensation for being required to take
     securities in the reorganized debtor that are of an equal priority with the securities offered to a junior class.” H.R.
     Rep. 95-595, 95th Cong. 1st Sess. 412, 414 (1977); see also 124 Cong. Rec. at 32,407 (statement of Rep. Edwards)
     and 34,006 (statement of Sen. DeConcini) (each noting, “many of the factors interpreting ‘fair and equitable’ …,
     which were explicated in the description of section 1129(b) in the House report, were omitted from [1129(b)(2)
     in] the House amendment to avoid statutory complexity … . [T]he deletion is intended to be one of style and not
     one of substance.”); Matter of D & F Const. Inc., 865 F.2d 673, 675 (5th Cir. 1989) (holding, “technical
     compliance with all the requirements in § 1129(b)(2) does not assure that the plan is ‘fair and equitable.’”).


                                                            22
         Case 20-34114 Document 782 Filed in TXSB on 12/10/20 Page 23 of 34




diluted by the Management Incentive plan. 22 The effect of this change is that recoveries for the

RCF Parties would immediately become subject to a 10% dilution from the Management Incentive

Plan.

                  42.      The belated efforts made in the Valuation Analysis to demonstrate a step-

up in recovery should be viewed as what they are: a transparent justification for the inflated “plan-

value” utilized to determine the recovery for the Credit Facility Claims. As discussed in greater

detail below, the Valuation Analysis, while magically lifting the aggregate enterprise valuation of

the Debtors’ estates by approximately one-third as compared to the enterprise valuation implied

by the Restructuring Support Agreement, fails to account for the fact that the current trading prices

of unsecured claims against the Debtors imply a dramatically lower enterprise valuation. In reality,

the Proposed Plans do not come close to providing a step-up in recovery to compensate the RCF

Parties for the loss of their structural seniority. Accordingly, the treatment provided for the RCF

Parties renders the Proposed Plans patently unconfirmable.

II.       THE AD HOC GROUP EXIT FINANCING’S EGREGIOUS EXPENSE CANNOT
          BE JUSTIFIED, WHICH RENDERS THE PROPOSED PLANS THAT DEPEND
          UPON IT PATENTLY UNCONFIRMABLE

                  43.      As the Ad Hoc Group Exit Financing is a central part of the Proposed

Plans, 23 without court approval of the Ad Hoc Group Exit Financing, the Proposed Plans must also

fail. Approval of the Ad Hoc Group Exit Financing, however, will require a finding by the Court

that entering into it was an appropriate exercise of the Debtors’ sound business judgment, because

exit financings in general are subject to a business judgment standard pursuant to section 363 of

the Bankruptcy Code. See, e.g., In re EXCO Resources, Case No. 18-30155 (MI) (Bankr. S.D.



22
      See supra n.6.
23
      See Plan § IV.C.1.



                                                   23
      Case 20-34114 Document 782 Filed in TXSB on 12/10/20 Page 24 of 34




Tex. May 20, 2019) [ECF No. 1957] (final order granting Debtors authority to enter into and

perform under exit financing agreements pursuant to section 363 of Bankruptcy Code); In re Ultra

Petroleum Corp., Case No. 16-32202 (MI) (Bankr. S.D. Tex. Feb. 14, 2017) [ECF No. 1126]

(“Entry into the Exit Financing Agreements is a reasonable exercise of the Debtors’ business

judgment.”); In re CJ Holding Co., Case No. 16-33590 (DRJ) (Bankr. S.D. Tex. Dec. 2, 2016)

[ECF No. 901] (same).

               44.     A finding that the Debtors exercised sound business judgment for purposes

of section 363 of the Bankruptcy Code, however, never could be made under the circumstances.

The Ad Hoc Group Exit Financing represents horrendously unsound business judgment by the

Debtors, if not a complete abdication of their fiduciary duties to all creditors. As such, the

Proposed Plans, due to their dependency on the Ad Hoc Group Exit Financing, are patently

unconfirmable. As a result, denial of the Motion is appropriate as it relates to the Disclosure

Statement, but also as it relates to the Rights Offering Procedures and any other relief with respect

to the Ad Hoc Group Exit Financing.

               45.     The Ad Hoc Group Exit Financing is unprecedented in its cost and the

largesse it bestows on those who participate in the Rights Offering, all of whom are structurally

junior creditors. The fact that the Debtors are pursuing that financing from junior creditors, while

the senior RCF Parties—as to whom the Debtors are seeking to cramdown with Post-Emergence

Parent Equity as the sole consideration—are willing and able to provide the same financing on

better terms, by itself is impossible to justify, other than as an improper transfer of value to the

junior creditors. The lack of support of the senior creditors, and the fact that the Debtors’ senior

creditors here, as evidenced by the Exit Financing Counterproposal, would be willing to provide

the Ad Hoc Group Exit Financing on better terms than the junior creditors, make the Ad Hoc




                                                 24
        Case 20-34114 Document 782 Filed in TXSB on 12/10/20 Page 25 of 34




Group Exit Financing unlike anything in the marketplace, 24 which is an additional incurable defect

of the Ad Hoc Group Exit Financing and the Proposed Plans that are dependent upon it.

                  46.      The Rights Offering seeks to raise $500 million of new capital in the form

of the New Secured Notes, which will bear interest at rates between 8.25% and 12%. As additional

consideration, Noteholders who participate in the Rights Offering will receive an additional $50

million Notes Premium plus their share of the 30% of the Post-Emergence Parent Equity (the

“Stapled Equity”), which, under the current midpoint enterprise value in the Debtors’ Valuation

Analysis (the “Asserted Enterprise Value”) of $2.475 billion, would be worth $761.4 million (or

ranging between $576.9 million on the low end and up to $962.4 million on the high end, based

on the range of values asserted in the Valuation Analysis).25 In addition, the Backstop Parties will

receive an additional 2.7% of the Post-Emergence Parent Equity (the “Backstop Stock

Premium”), 26 which under the Asserted Enterprise Value would be worth $68.5 million. Under

the terms of the Rights Offering, therefore, the Backstop Parties will receive an incredible $1.38

billion worth of value (using the Asserted Enterprise Value) in the form of New Secured Notes

(including the Notes Premium), Stapled Equity, and Backstop Stock Premium for the $500 million

in new money that is to be raised in the Rights Offering.


24
     Although similar looking on the surface to the second-lien notes rights offering contemplated in the chapter 11
     cases of Noble and its affiliates, the distinctions between the plan structure and exit financing in Noble when
     compared to the Proposed Plans and the Ad Hoc Group Exit Financing are manifest. In Noble, the proposed exit
     financing comprises $200 million in second-lien notes; noteholders who participate in the rights offering will
     also receive 30% of the equity in reorganized Noble; and those who backstop it receive 8% of the second-lien
     notes as a premium. See Noble Corporation plc Backstop Term Sheet, Ex. C to Restructuring Support Agreement
     at 63 of 82, In re Noble Corp., No. 20-33826 (Bankr. S.D. Tex. Aug. 1, 2020) [ECF No. 28-1]. However, unlike
     the treatment under the Proposed Plans, the Noble debtors’ senior lenders will receive cash on account of their
     prepetition claims (from proceeds of a new first-lien exit revolving credit facility that they provide), while the
     structurally junior noteholders that participate in the exit financing will receive second-lien notes, which would
     remain structurally junior to the exit revolving credit facility. See Noble Disclosure Statement at 6-12.
25
     These numbers include $63 million in net cash on top of the asserted valuations from the Valuation Analysis.
26
     As noted herein, the RCF Agent does not believe that the Debtors will be able to sustain a valuation at even the
     low end of the range in the Valuation Analysis, and certainly not at the Asserted Enterprise Value.


                                                         25
        Case 20-34114 Document 782 Filed in TXSB on 12/10/20 Page 26 of 34




                  47.      The Initial Backstop Parties receive additional special treatment under the

Ad Hoc Group Exit Financing. Although all Backstop Parties will have the right to purchase the

“Holdback” of 37.5% of the New Secured Notes (which would include the Notes Premium and be

accompanied by a pro rata share of the Stapled Equity and the Backstop Premium), the Initial

Backstop Parties would not have their share of the Holdback diluted in the event that Noteholders

entitled to receive more than 23% of the shares being distributed to all Noteholders under the

Proposed Plans were to become Backstop Parties. 27

                  48.      The Disclosure Statement is devoid of any explanation of why the Debtors

have not sought a more flexible and less expensive source of exit financing that is better suited to

the Debtors’ actual business needs than the proposed New Secured Notes (or the notes

contemplated by the Exit Financing Counterproposal). Specifically, the Disclosure Statement fails

to explain why the Debtors’ unflinchingly have remained committed to obtaining a seven-year

note rather than a market rate revolving credit facility, particularly in light of the fact that the

Financial Projections filed as Exhibit E to the Disclosure Statement demonstrate little need for

cash in the early years of the projection period and show cash at a level above $530 million through

2025. Moreover, under a revolving credit facility, letters of credit presumably would be available

relatively inexpensively, and likely would have a sublimit for letters of credit. Indeed, although

the Debtors gave short shrift to the cost of letters of credit in connection with the DIP Hearing,28

the high cost of obtaining cash collateralized letters of credit has been revealed. 29



27
     Restructuring Term Sheet at 2; Motion at 245 of 597.
28
     See Sep. 24 Hrg. Tr. 57:8–14 [ECF No. 283].
29
     See Statement of Citibank, N.A., as Agent, With Respect to Debtors’ Motion for Entry of an Order (I) Authorizing
     Debtors Rowandrill, LLC and Ensco International, Inc. to Enter into Secured Letter of Credit Facility
     Agreements, (II) Modifying the Automatic Stay with Respect Thereto, and (III) Granting Related Relief [ECF No.
     743].


                                                         26
        Case 20-34114 Document 782 Filed in TXSB on 12/10/20 Page 27 of 34




                 49.     Apart from the structure of the Ad Hoc Group Exit Financing, the $500

million size of it appears to be much more than needed because the Debtors have adjusted their

business plan since negotiating the Restructuring Support Agreement to include more than $100

million in additional cash savings over the term of the Ad Hoc Group Exit Financing, including an

expected tax refund of more than $100 million. The Ad Hoc Group Exit Financing, as poorly

constructed excessive term financing, will serve as an albatross around the neck of all future

holders of Post-Emergence Parent Equity.

                 50.     Even if the Debtors doggedly were to continue to assert that a 7 year note,

that is designed to do nothing other than fit within the Debtors’ self-contrived metrics, is what they

consider the most appropriate form of exit financing, the Disclosure Statement fails to disclose

what efforts the Debtors undertook after the Petition Date to see if such a loan was available on

better terms. That omission likely is due to the Debtors being unable describe any such efforts,

because in reality, it appears that none were undertaken by the Debtors themselves.

                 51.     The record from the DIP Hearing is clear that from day one the Debtors

myopically were focused on only a full-equitization plan, with exit financing provided by the Ad

Hoc Group, and only the Ad Hoc Group.30 Such a narrow focus on only one plan alternative left

the Debtors exposed to the poor judgment of locking themselves into a devastatingly overpriced

financing before these cases began. Adding an illusory “fiduciary out” to the Restructuring

Support Agreement did nothing to rescue the Debtors from the own poor business judgment. In

fact, despite the RCF Agent having indicated in its objection to the DIP Motion that it believes that

the RCF Parties would be willing to provide exit financing on the same terms as the Ad Hoc Group




30
     See Sep. 24 Hrg. Tr. 110:7–16 [ECF No. 283].



                                                    27
          Case 20-34114 Document 782 Filed in TXSB on 12/10/20 Page 28 of 34




Exit Financing, except with less Stapled Equity, 31 the Debtors have not approached the RCF

Parties to pursue such a less expensive exit financing.

                    52.     The lack of meaningful efforts to shop the Ad Hoc Group Exit Financing

lays bare that the oversized returns going exclusively to the Noteholders must be viewed as what

they are—an improper payment to a select group of creditors on account of their existing claims.

See Dish Network Corp. v. DBSD N. Am. Inc. (In re DBSD N. Am. Inc.), 634 F.3d 79, 96 (2d Cir.

2011) (holding that “a transfer partly on account of factors other than the prior interest is still partly

‘on account of’ that interest”). When special consideration is given to a creditor at the expense of

other creditors in the same class, a fundamental principle of the Bankruptcy Code—that similarly

situated creditors should be treated equally in the bankruptcy process—is at risk. See In re

Lakeside Cmty. Hosp., Inc., 151 B.R. 887, 893 (Bankr. N.D. Ill. 1993) (“Congress designed the

Bankruptcy Code to provide for equal and consistent treatment among similarly situated

creditors”). The special consideration being made exclusively to the Noteholders (with additional

consideration to Backstop Parties and the Initial Backstop Parties), but not the RCF Parties, as the

senior creditors in this case, is impermissible unequal treatment. See In re Sentry Operating Co.

of Texas, Inc., 264 B.R. 850, 863–64 (Bankr. S.D. Tex. 2001) (holding that unfair discrimination

occurs when a dissenting class receives a materially lower percentage recovery or an allocation of

materially greater risk).

III.       THE DISCLOSURE STATEMENT LACKS ADEQUATE INFORMATION FOR
           APPROVAL ON OTHER IMPORTANT TOPICS

                    53.     Assuming arguendo that the Debtors, despite the strong evidence to the

contrary, could satisfy the Court that the Proposed Plans are not patently unconfirmable, and that


31
       Objection of Citibank, N.A., as Agent, to Debtors’ Motion For Entry of an Order (A) Authorizing the Debtors to
       Obtain Postpetition Financing, (B) Granting Liens and Providing Superpriority Administrative Expense Status,
       (C) Modifying the Automatic Stay, and (D) Granting Related Relief at ¶ 15 [ECF No. 205].


                                                          28
        Case 20-34114 Document 782 Filed in TXSB on 12/10/20 Page 29 of 34




there is adequate information on the matters discussed above (i.e. the debtor-by-debtor issues and

the Ad Hoc Group Exit Financing), the Disclosure Statement lacks adequate information on

several other topics that are critical to creditors, including the RCF Parties. The lack of such

adequate information mandates the denial of the Motion.32

         A.      The Disclosure Statement Fails to Disclose the Likelihood that the Fixed
                 Percentage of Post-Emergence Parent Equity Will Not Provide a 100%
                 Recovery for Credit Facility Claims

                 54.      The Debtors, under their own misplaced legal theory that they could

lawfully satisfy the structurally senior Credit Facility Claims with Post-Emergence Parent Equity

absent the consent of the RCF Parties, cannot do so with equity worth less than 100% of the amount

of such claims. Here, because under the Proposed Plans Credit Facility Claims would receive a

fixed percentage of Post-Emergence Parent Equity, if the actual valuation is any number less than

$2.1 billion 33 (after giving effect to the dilution from the Management Incentive Plan, as discussed

below), the Credit Facility Claims would receive value under the Proposed Plans of less than

100%. Although the Valuation Analysis indicates a midpoint Asserted Enterprise Value of

approximately $2.475 billion, the Disclosure Statement fails to disclose that Asserted Enterprise

Value is not supported by current trading prices of the Credit Facility Claims or Senior Notes

Claims, which indicate an aggregate enterprise value for the Debtors of at most $1 billion. At the

enterprise value reflected by current trading prices (and assuming Credit Facility Claims are only

$581 million), the RCF Parties would have to receive 54.7% of the Post-Emergence Parent Equity

in order to receive a full recovery on their Credit Facility Claims. The implications of a valuation




32
     The RCF Agent, in an effort to resolve other documentary objections, expects to provide a mark-up of the
     Disclosure Statement to the Debtors prior to the hearing on the Motion.
33
     Assuming outstanding letters of credit under the RCF Credit Agreement are drawn; if undrawn, the number is
     $1.9 billion.


                                                      29
        Case 20-34114 Document 782 Filed in TXSB on 12/10/20 Page 30 of 34




in that range are manifest: A fixed recovery of 32.5% of the Post-Emergence Parent Equity would

be worth significantly less than the full value of the Credit Facility Claims. 34

         B.       The Disclosure Statement Understates the Size of the Credit Facility Claims

                  55.      Throughout the Disclosure Statement, the size of the Credit Facility Claims

is identified as being a fixed amount of $581 million. 35 In actuality, the amount of prepetition

obligations outstanding under the RCF Credit Agreement currently is approximately $622 as the

Disclosure Statement inexplicably excludes approximately $41.2 million in issued but undrawn

letters of credit under the RCF Credit Agreement. If any of those letters of credit were to be drawn,

it would increase the size of the Credit Facility Claims on a dollar-for-dollar basis above the $581

million in outstanding principal. By excluding any amount for issued but undrawn letters of credit,

the Disclosure Statement contains an arbitrarily low claim amount for the Credit Facility Claims.

         C.       The Recoveries on Credit Facility Claims Described in the Disclosure
                  Statement Do Not Account for Dilution from the Management Incentive Plan

                  56.      The Disclosure Statement further distorts the asserted recovery amounts by

not accounting for the dilution that results from the Management Incentive Plan. As discussed

above, contrary to the wording in the Restructuring Support Agreement, the Proposed Plans now

seek to make the Post-Emergence Parent Equity to be received by the RCF Parties subject to

dilution from the Management Incentive Plan. As currently contemplated, the Management

Incentive Plan will be between 5 and 10% of the outstanding equity, which means that any




34
     See VFB LLC v. Campbell Soup Co., 482 F.3d 624, 633 (3d Cir. 2007) (characterizing trading prices on company’s
     securities as “objective evidence from the public equity and debt markets” and holding them to be “a more reliable
     measure” of value than “subjective estimates of one or two expert witnesses”); In re Iridium Operating LLC, 373
     B.R. 283, 293 (Bankr. S.D.N.Y. 2007) (“the public trading market constitutes an impartial gauge of investor
     confidence and remains the best and most unbiased measure of fair market value”).
35
     In the Revised Summary of Expected Recoveries in Section III.D. of the Disclosure Statement, the “Projected
     Amount of Claims” is identified as $582.1 million.


                                                          30
        Case 20-34114 Document 782 Filed in TXSB on 12/10/20 Page 31 of 34




recovery by the RCF Parties will be further diluted. 36 The Debtors, however, fail to account for

that dilution in determining the recovery percentages of the RCF Parties that are described in the

Disclosure Statement.

         D.       The Disclosure Statement Lacks Disclosure Regarding a Contested Valuation

                  57.     In addition to the foregoing defects of the Disclosure Statement, the

Disclosure Statement also lacks any disclosure regarding the risks to plan confirmation in the face

of a highly contested valuation. The Debtors have been well aware—and if they were not

previously aware, they should be aware now—that the RCF Agent will vigorously object to

confirmation. The RCF Agent has repeatedly made clear that it does not agree with the valuation

proposed in the Restructuring Support Agreement and the Proposed Plans. Among the issues that

will be contested is the calculation of the Asserted Enterprise Value. The lack of disclosure on

this point alone is enough to warrant denial of the Disclosure Statement. See In re Fullmer, 09-

50086, 2009 WL 2778303, at *2 (Bankr. N.D. Tex. Sept. 2, 2009) (denying a disclosure statement

that did not provide a prominent disclosure of a major creditor’s dispute regarding the effect of a

settlement). 37

                                     RESERVATION OF RIGHTS

                  58.     The objections set forth herein are limited to the RCF Agent’s objections to

the Disclosure Statement and are not intended, nor should they be construed, to represent all of the

objections the RCF Agent may have to the Proposed Plans or any other chapter 11 plan or plans

the Debtors may file. The RCF Agent reserves all its rights with respect thereto. This objection



36
     Restructuring Support Agreement Ex. 6; Motion at 412 of 597.
37
     See, e.g., Third Amended Disclosure Statement for the Debtors’ Proposed Joint Chapter 11 Plan of
     Reorganization at § X.H, 158–64 of 515, In re Energy XXI LTD, No. 16-31928 (Bankr. S.D. Tex. Jul. 15, 2016)
     [ECF No. 805] (detailed disclosure of the issues related to valuation disputes expected to arise at plan
     confirmation).


                                                      31
      Case 20-34114 Document 782 Filed in TXSB on 12/10/20 Page 32 of 34




is further submitted without prejudice to, and with a full reservation of, the RCF Agent’s rights,

claims, defenses, and remedies, including the right to amend, modify, or supplement this objection,

to raise additional objections and to introduce evidence at any hearing relating to the Motion, and

without in any way limiting any other rights of the RCF Agent to further object to the Motion,

including with respect to any amendments that may be made to the Disclosure Statement and the

Proposed Plans, and the proposed form of order with respect to the Motion.




                                                32
      Case 20-34114 Document 782 Filed in TXSB on 12/10/20 Page 33 of 34




                                        CONCLUSION

               For the foregoing reasons, the RCF Agent respectfully requests that the Court enter

an order denying the adequacy of the Disclosure Statement, denying the Rights Offering

Procedures, and granting such other and further relief as may be just and proper.

 Dated: December 10, 2020               SHEARMAN & STERLING LLP
 Houston, Texas
                                        By: /s/ Lauren Randle
                                        Lauren Randle
                                        Texas Bar No. 24074931
                                        Southern Dist. of Texas Bar No. 1331536
                                        SHEARMAN & STERLING LLP
                                        2828 North Harwood Street, 18th floor
                                        Dallas, Texas 75201
                                        Telephone: 214.271.5777
                                        Email: lauren.randle@shearman.com

                                        Fredric Sosnick (admitted pro hac vice)
                                        Daniel H.R. Laguardia (admitted pro hac vice)
                                        Ned S. Schodek (admitted pro hac vice)
                                        Grace J. Lee (admitted pro hac vice)
                                        SHEARMAN & STERLING LLP
                                        599 Lexington Avenue
                                        New York, New York 10022
                                        Telephone: 212.848.4000
                                        Email: fsosnick@shearman.com
                                                ned.schodek@shearman.com
                                                daniel.laguardia@shearman.com
                                                grace.lee@shearman.com

                                        Attorneys for Citibank, N.A. as Administrative Agent




                                               33
      Case 20-34114 Document 782 Filed in TXSB on 12/10/20 Page 34 of 34




                                     Certificate of Service

        I certify that on December 10, 2020, I caused a copy of the foregoing document to be served
by the Electronic Case Filing System for the United States Bankruptcy Court for the Southern
District of Texas.

                                             /s/ Lauren Randle
                                             Lauren Randle




                                                34
